Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 20, 2014.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-14-00108-CR



                  IN RE EARL GLENN CONNER, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             178th District Court
                             Harris County, Texas
                       Trial Court Cause No. 542471-A

                        MEMORANDUM OPINION

      On January 30, 2014, relator Earl Glenn Conner filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable David Mendoza, presiding judge of the 178th District Court of Harris
County, to rule on relator’s “Delayed Motion for Evidentiary Hearing” in
connection with his pending post-conviction application for habeas corpus relief, in
which he challenges his conviction for felony unauthorized use of a motor vehicle.

      Although courts of appeals have jurisdiction in criminal matters, only the
Court of Criminal Appeals of Texas has jurisdiction over matters related to final
post-conviction felony proceedings. Tex. Code Proc. Ann. Art. 11.07, § 5 (West
Supp. 2013); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117
(Tex. (Tex. Crim. App. 2013) (orig. proceeding). The Court of Criminal Appeals’
exclusive jurisdiction under article 11.07 does not divest the courts of appeals of
jurisdiction to decide the merits of a mandamus petition complaining that a district
judge has not ruled on a motion when the relator has no article 11.07 application
pending. Padieu, 392 S.W.3d at 117−18.

      That is not the situation in this case. Relator specifically states that he filed
an application for writ of habeas corpus, the Harris County District Attorney filed
an answer, and the trial court ordered relator’s former attorney to file an affidavit.
Because relator filed his motion for an evidentiary hearing in connection with a
pending article 11.07 application for writ of habeas corpus, we do not have
jurisdiction to compel the trial court to rule on relator’s motion.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                           2